PHILLIPS, Judge.
The plaintiffs request for a third trial is based mainly upon the court’s refusal to permit his chief expert witness, Dr. Rob, who has been in charge of plaintiff’s treatment since Dr. Kelsh sent him to Pitt Memorial Hospital, to testify on redirect exami*663nation, in effect, that he knew of no circumstances that could have made it unnecessary for defendant to check the pulses in plaintiffs legs. The central theory of plaintiffs case is that impaired circulation was obviously a possible cause of the intense pain in plaintiffs foot and lower leg when defendant accepted him as a patient; and his failure to check that possibility by simply feeling the pulses in plaintiffs leg was negligence that proximately caused the loss of the leg. Dr. Rob’s testimony on direct examination strongly supported all aspects of this theory; but the effect of this testimony was undermined to some extent by defendant eliciting on cross-examination that: Because of plaintiffs Anti-Thrombin III deficiency the blood clot could have developed after defendant examined him and that while the emergency room record stated that plaintiff was injured playing basketball two days earlier, the Pitt Memorial record stated that the injury occurred on the same day plaintiff first went to the emergency room. These elicitations — which tended to show that nature, rather than the negligence of Dr. Cutchin, caused the loss of plaintiffs leg and that one of the premises for Dr. Rob’s opinions did not exist — were new matters introduced into evidence, which also tended to devalue Dr. Rob’s opinions, and plaintiff had a right to address them on redirect examination. State v. Cates, 293 N.C. 462, 238 S.E. 2d 465 (1977); 98 C.J.S. Witnesses Sec. 419(c), p. 223 (1957). Plaintiffs proffered response, that no excuse had been or could be offered that would justify defendant’s failure to determine whether the blood was circulating in the painful leg, was entirely proper and the court erred in not permitting the testimony. Even so, in our opinion the error was not prejudicial because Dr. Rob had made it very plain to the jury that in his opinion it was necessary to check the pulses in a painful leg before ever deciding that the cause was muscle strain. He so testified several times on direct examination and immediately before and after the two excluded questions he testified to somewhat the same thing. In answering other questions he said, in substance, that changing the sex or age of the patient or the day that he played basketball and was hurt “would have made no difference” so far as checking the pulses in the leg was concerned, as the important thing was that there was “a man sitting there crying and otherwise complaining of pain in his leg.” Thus, while the testimony excluded should have been received, in our opinion it would have added nothing material to plaintiffs case. Plaintiffs theory of recovery, founded *664it would seem as much on common sense as medical knowledge and experience — that when a limb is in pain an attending doctor should check the circulation, a simple, cost free process that can be accomplished by simply touching the patient, which the defendant did in ascertaining that the motions of the limb were not restricted — could not have been any clearer or more persuasive to the jury than it already was. And a jury for the second time not having been persuaded by plaintiffs evidence, clear and plausible though it was, there the matter should rest.
The court also erred in instructing the jury as to plaintiffs burden of proof, as plaintiff maintains, but timely correction was made and plaintiff was not harmed thereby in our opinion. Plaintiffs burden was correctly stated several times but one time it was inadvertently misstated as being “beyond the greater weight of the evidence.” After this lapsus linguae was called to the court’s attention at the end of the charge the court acknowledged the error and correctly reinstructed the jury thereon to plaintiff s probable advantage, if anything. But none of plaintiffs several other assignments, which show neither error nor prejudice, require discussion, as the incidents that they are based upon were remote to and could not have affected the jury’s determination that plaintiff was not injured by the negligence of the defendant.
No error.
Judges WHICHARD and JOHNSON concur.